Undercofler, Justice.
The Court of Appeals has certified the following question for decision: "In the absence of a certificate for immediate review, is the denial of a motion for change of venue under Code § 27-1201 standing alone an appealable judgment under the Appellate Practice Act?” Held:
Section 1 of the Georgia Laws of 1972, p. 536, repealed the "Change of Venue” Chapter 27-12 of the Code of 1933 and provided: "Section 27-1202. Appeals from the denial of a change of venue shall be governed by the provisions of the Appellate Practice Act.” Therefore the decision of Arkwright v. State, 226 Ga. 192 (3b) (173 SE2d 179) is no longer applicable. The denial of a motion for change of venue is not a final judgment and there is no provision in the Appellate Practice Act for an appeal therefrom without a certificate of immediate review. Ga. L. 1968, p. 1072 (Code Ann. § 6-701).

Certified question answered in the negative.


All the Justices concur.